As filed with the Securities and Exchange Commission onAugust 19, 2010 Securities Act File No. 002-97596 Investment Company Act File No. 811-04297 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 x Pre-Effective Amendment No. o Post Effective Amendment No. 86 x and/or Registration Statement Under the Investment Company Act of 1940 x Amendment No. 87 x VAN ECK FUNDS (Exact Name of Registrant as Specified in its Charter) 335 Madison Avenue, 19th Floor New York, New York 10017  (Address of Principal Executive Offices)  (212) 293-2000 Registrant’s Telephone Number Joseph J. McBrien, Esq. Senior Vice President and General Counsel Van Eck Associates Corporation 335 Madison Avenue, 19th Floor New York, New York 10017 (Name and Address of Agent for Service) Copy to: Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place 53 State Street Boston, Massachusetts 02109 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. IT IS PROPOSED THAT THIS FILING WILL BECOME EFFECTIVE (CHECK APPROPRIATE BOX) Immediately upon filing pursuant to paragraph (b) x On August 27, 2010 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On [date] pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On [date] pursuant to paragraph (a)(2) of rule 485 IF APPROPRIATE, CHECK THE FOLLOWING BOX: x This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.86 (the "Amendment")to the Registration Statement of Van Eck Funds (the "Registrant") is being filed to delay the effectiveness of Post-Effective Amendment No. 83 untilAugust 27,2010. Parts A, B and C are incorporated by reference toPost-Effective Amendment No.83, which was filed pursuant to rule 485(a) onMay24, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement on Form N1-A pursuant to Rule 485(b) under the Securities Act of 1933, and hasduly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 19th day ofAugust 2010. VAN ECK FUNDS By: /s/ Derek S. van Eck* Name: Derek S. van Eck Title: President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 86 to the Registration Statement has been signed below by the following person in the capacities and on the date indicated. /s/ Derek S. van Eck* Chief Executive Officer & President August 19, 2010 Derek S. van Eck /s/ Bruce J. Smith* Senior Vice President & Chief Financial Officer August 19, 2010 Bruce J. Smith /s/ Jane DiRenzo Pigott* Trustee August 19, 2010 Jane DiRenzo Pigott /s/ Jon Lukomnik* Trustee August 19, 2010 Jon Lukomnik /s/ Wayne H. Shaner* Trustee August 19, 2010 Wayne H. Shaner /s/ R. Alastair Short* Trustee August 19, 2010 R. Alastair Short /s/ Richard D. Stamberger* Trustee August 19, 2010 Richard D. Stamberger /s/ Robert L. Stelzl* Trustee August 19, 2010 Robert L. Stelzl *By: /s/ Joseph J. McBrien Joseph J. McBrien Attorney‑in‑Fact
